DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-10 and 14-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 11/26/21 have been fully considered but are not persuasive.  
Applicant argues on page 4 of the instant Remarks:
As such, no pixel (10) of Chaji in row “1” is coupled via a supply line VDD[i] to pixels (10) in a row different from row “i”, and hence, no transistor in a pixel of row “i” is coupled to a pixel from another row via the supply line VDD{i]


The examiner respectfully disagrees.  As illustrated in Fig. 4C, each pixel circuit in a row ([i] and row [i+1]) is electrically connected to voltage line, VDD and each pixel circuit has a first transistor that is electrically connected to voltage line, VDD.  Therefore, each pixel circuit is electrically connected to each other via the VDD line and corresponding source and each first transistor is electrically connected to other pixels via the VDD line and corresponding VDD source.  The applicant appears to be arguing connections between components in a directly-connected interpretation.  However, the claim language is not limited by such an interpretation.  The examiner suggests using “directly-connected” to overcome the interpretation used in the 102 rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102 (a)(1)(a)(2) as being anticipated by Chaji (US Publication 2013/0099692).    
Regarding independent claim 1, Chaji teaches a method of determining a current flowing in a display system, the display system including:
a plurality of pixel circuits arranged in rows and columns, (Fig. 1);
a first pixel circuit of the plurality of pixel circuits coupled to a data line and coupled to a pixel supply voltage line,  (Fig. 1 further illustrates pixel circuits connected to a data line DL and a pixel supply voltage line, VDD);
a first transistor coupled to the first pixel circuit via the data line and via the pixel supply voltage line, (Fig. 4C illustrates a first transistor, 218 electrically coupled to a first pixel circuit (see Figs. 1/4C) via a data line, which connects the first transistor to other pixels in a column direction and via the pixel supply voltage line, Vdd, which electrically connects the first transistor to a first pixel circuit in any of the rows.  More specifically, Fig. 4C illustrates first transistor, 218 electrically connected to a lower first pixel circuit via the data line, DL and pixel supply voltage line, VDD); 
the method comprising: during at least one mode of operation of the first pixel circuit, turning on the first transistor to couple the data line to the pixel supply voltage line; and measuring over the data line a current flowing over the pixel supply voltage line through the first transistor during the at least one mode of operation (See current flow of Ipixel during the compensation mode, which electrically couples DL to VDD and uses the value of the current to determine a function of the drive transistor’s threshold voltage, oxide-thickness, etc...See equation 17).
Regarding dependent claim 2, Chaji teaches the method of claim 1, wherein:
the data line is coupled to more than one pixel circuit of the plurality of pixel circuits, and said first transistor is coupled to said more than one pixel circuit via the data line (See combination of Figs. 1 and 4C).
Regarding dependent claim 3, Chaji teaches the method of claim 2, wherein:
the pixel supply voltage line is coupled to said more than one pixel circuit of the plurality of pixel circuits, and said first transistor is coupled to said more than one pixel circuit via the pixel supply voltage line (See combination of the electrically coupling of pixel circuits via VDD in Figs. 1/4C).
Regarding independent claim 11, Chaji teaches a display system comprising: 
a plurality of pixel circuits arranged in rows and columns; a data line; a pixel voltage supply line; a first pixel circuit of the plurality of pixel circuits coupled to the data line and coupled to the pixel supply voltage line; (Fig. 1 further illustrates pixel circuits connected to a data line DL and a pixel supply voltage line, VDD);
a first transistor coupled to the first pixel circuit via the data line and via the pixel supply voltage line; (Fig. 4C illustrates a first transistor, 218 electrically coupled to a first pixel circuit (see Figs. 1/4C) via a data line, which connects the first transistor to other pixels in a column direction and via the pixel supply voltage line, Vdd, which electrically connects the first transistor to a first pixel circuit in any of the rows.  More specifically, Fig. 4C illustrates first transistor, 218 electrically connected to a lower first pixel circuit via the data line, DL and pixel supply voltage line, VDD);
and a controller adapted to control the plurality of pixels and the first switch, (Controller, 2);
the controller further adapted to: 
during at least one mode of operation of the first pixel circuit, turn on the first transistor to couple the data line to the pixel supply voltage line; and measure over the data line a current flowing over the pixel supply voltage line through the first transistor during the at least one mode of operation (See current flow of Ipixel during the compensation mode, which electrically couples DL to VDD and uses the value of the current to determine a function of the drive transistor’s threshold voltage, oxide-thickness, etc...See equation 17).
Regarding dependent claim 12, Chaji teaches the display system of claim 11, wherein: the data line is coupled to more than one pixel circuit of the plurality of pixel circuits, and said first transistor is coupled to said more than one pixel circuit via the data line (See combination of Figs. 1 and 4C).
Regarding dependent claim 13, Chaji teaches the display system of claim 11, wherein:
the pixel supply voltage line is coupled to said more than one pixel circuit of the plurality of pixel circuits, and said first transistor is coupled to said more than one pixel circuit via the pixel supply voltage line (See combination of the electrically coupling of pixel circuits via VDD in Figs. 1/4C).
Conclusion
Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure:
US Patent Publication 2018/0144674 to Gupta discloses an OLED display, which senses variations in pixel properties but does not explicitly disclose the claimed limitations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693